Title: William Cranch to John Quincy Adams, 10 June 1790
From: Cranch, William
To: Adams, John Quincy


Boston June 10th. 1790
Phillips has this moment handed me yours of the 5th. and I now throw by a Qui tam in which I have been drudging this ½ hour, to thank you for your letter.— Whence comes this Listlessness—this depression of Spirits? What can relax the Elasticity of your Mind? I have often found myself in the same Situation. I felt it yesterday without being able to trace the least Cause. The Connection between the Soul & body is so inexplicable that I believe it impossible to account for the peculiar temper of mind which a man will frequently find himself in. I have sometimes puzzled myself much about the matter. I wish I had Shakespear by me that I might turn to the passage you allude to. Whatever may be the Cause, I will not make it a subject of derision; not from the motive of pure friendship alone, but because I think it a disorder or Disease to which a man may as necessarily be subjected as to the Stone or the Gout. The best remedy I believe is determined Resolution opposition. My depressions seldom last more than a few hours. I can generally reason them away. If neither Reason nor opposition will prevail, I take the first opportunity to run away from them. Some trivial Circumstance generally occurs in the Course of a few hours, which I convert into a source of Pleasure and I soon make out to dissipate the Gloom—
Just as I finished the last page I was interrupted in the office & since that time I have spent 2 hours with Betsy Foster, solus cum solâ. I should not have mentioned this Circumstance, which is nothing very uncommon, but that it partly concerns you. She said she did not know any person she should be so afraid of, as you. I demanded the grounds upon which she had formed such an opinion. She said she was not much acquainted with you, but that she had in her pocketbook a little piece of satirical Poetry which she thought would justify her fears. She then produced a Copy of the Vision. She was charmed with it, but she could not help being afraid of the Author. She read to me several of the Characters. Miss Jones’s was very beautiful. She hoped Miss Frazier had profited by the Advice,—& she had been told that you now saw her Character in quite a different point of view. The latter part of Mrs Farris’s, she thought she could apply to herself and recieve much advantage from the hint. She did not read me that of Miss Bradbury, but said it was very illiberal & tho she did not know the lady, yet she presumed it very unjust,— Upon the whole she thought it an elegant performance; and I was not displeased to find that she discover’d so good a Judgment.
I assured her that you are one of the most like candid young men of my Acquaintance, and that if there is anything illiberal in the Vision I was certain you could not be the Author. She said she had her inforation from the lady who loaned her the Copy, but would not tell me who that lady was.
Last thursday I paid my Respects to Mrs Otis. It would be but a common place observation to say that the Bride & her husband made an elegant appearence. I do not think either of them improved by joining their Charms. I n[ever] yet thought a Woman look’d better for Finery [. . .]
Jack Forbes is in town. He becomes less erratic [as he ap]proaches the Center of Life. he sends you his Love.
Moses Little dined with me on Saturday. In the P.M. Foster & I accompanied him down the Bay in a boat. After we parted in Nantasket Road, he was soon out of sight.
It is a long time since I heard from our friends at New York. Our friends at Braintree & Weymouth are all well—
May cheerfulness & Peace be with you / yours affectionately
W. Cranch.
